Exhibit CHANGE OF CONTROL AGREEMENT This Change of Control Agreement (the "Agreement") is made and entered into as of (the "Effective Date"), by and between Sycamore Networks, Inc., a Delaware corporation (the "Company") and ("Executive"). RECITALS The Company recognizes that the possibility of a change of control or other event which may change the nature and structure of the Company and that uncertainty regarding the consequences of such events may adversely affect the Company's ability to retain its key employees.The Company also recognizes that Executive possesses an intimate and essential knowledge of the Company upon which the Company may need to draw for objective advice and continued services in connection with any acquisition of the Company or other change of control that is potentially advantageous to the Company's stockholders.The Company believes that the existence of this Agreement will serve as an incentive to Executive to remain in the employ of the Company and will enhance its ability to call on and rely upon Executive in connection with a change of control. The Company and Executive desire to enter into this Agreement in order to provide additional compensation and benefits to Executive and to encourage Executive to continue to devote his full attention and dedication to the Company and to continue his employment with the Company. 1.Definitions.As used in this Agreement, unless the context requires a different meaning, the following terms shall have the meanings set forth herein: 1.1."Cause" means: 1.1.1.The willful engaging by Executive in illegal conduct or gross misconduct which is materially injurious to the Company. No termination of Executive for Cause following a Change of Control shall be effective unless (i) the Company has delivered a written statement to Executive which specifically identifies the matters alleged to constitute Cause and which provides Executive with a reasonable opportunity to cure the existence of such Cause and (ii) a resolution is duly adopted by the affirmative vote of not less than two-thirds (2/3) of the entire membership of the Board of Directors of the Acquiror (as defined below) at a meeting of the Board which was called and held for the purpose of considering the termination of Executive for Cause (after reasonable notice to Executive and an opportunity for Executive, together with Executive's counsel, to be heard before the Board) finding that, in the good faith opinion of the Board, Executive was guilty of conduct constituting Cause hereunder and specifying the particulars thereof in detail. 1.2."Change of Control" means the occurrence, as the result of a single transaction or through a series of transactions, of any of the following events: 1.2.1.Any Person becomes the beneficial owner, directly or indi­rectly, of securities of the Company representing thirty-five percent (35%) or more of the combined voting power of the Company's then outstanding voting securities, excluding any Person who becomes such a Beneficial Owner in connection with a transaction described in Section 1.2.3(i)."Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as amended, as modified and used in Sections 13(d) and 14(d) thereof, except that such term shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or other fiduciary holding securities under an employee benefit plan of the Company or any of its subsidiaries, (iii) an underwriter temporarily holding securities pursuant to an offering of such securities or (iv) a corporation owned, directly or indirectly, by the stockholders of the Company in substantially the same proportions as their owner­ship of stock of the Company; or 1.2.2.Incumbent Directors cease at any time and for any reason to constitute a majority of the number of directors then serving on the Board."Incum­bent Directors" shall mean directors who either (A) are directors of the Company as of the date hereof or (B) are elected, or nominated for election, to the Board with the affirmative votes of at least a majority of the Incumbent Directors at the time of such election or nomination (but shall not include an individual whose election or nomina­tion is in connection with an actual or threatened election contest, including but not limited to a consent solicitation, relating to the election of directors to the Board); or 1.2.3.there is consummated a merger or consolidation of the Com­pany or any direct or indirect subsidiary of the Company with any other corporation, other than (i) a merger or consolidation which would result in the voting securities of the Company outstanding immediately prior to such merger or consolidation continuing to represent (either by remaining outstanding or by being converted into voting securities of the surviving entity or any parent thereof (the “Acquiror”)) at least a majority of the combined voting power of the securities of the Company or the Acquiror outstanding immediately after such merger or consolidation as appropriate, or (ii) a merger or consolidation effected to implement a recapitalization of the Company (or similar transaction) in which no Person becomes the Beneficial Owner, directly or indirectly, of securities of the Company representing thirty-five percent (35%) or more of the combined voting power of the Company's then outstanding voting securities; or 1.2.4.the stockholders of the Company approve a plan of liquidation or dissolution of the Company or there is consummated an agreement for the sale or disposition by the Company of all or a substantial portion of the Company's assets, other than a sale or disposition by the Company of all or a substantial portion of the Company's assets to an entity, at least a majority of the combined voting power of the voting securities of which are owned by stockholders of the Company in substantially the same propor­tions as their ownership of the Company immediately prior to such sale. 1.3."Constructive Termination" means the termination by Executive of Executive's employment following the occurrence of any of the following conditions, without Executive's written consent: 1.3.1.Any material diminution in Executive’s position, title or responsibilities; or 1.3.2.Any required relocation of Executive's primary work location by more than 35 miles; or 1.3.3.Any material diminution in Executive's annual salary or bonus potential from that in effect immediately prior to the Change of Control. The Executive's right to terminate Executive's employment in a Constructive Termination shall not be affected by Executive's incapacity due to physical or mental illness.In addition, in order for a Constructive Termination to take place hereunder, Executive must provide notice to the Company of the existence of the condition or circumstance described above within ninety (90) days of the initial existence of the condition or circumstance (or, if later, within ninety (90) days of Executive's becoming aware of such condition or circumstance), and the Company must have failed to cure such condition within thirty (30) days of the receipt of such notice. Subject to the preceding sentence, Executive's continued employment shall not constitute consent to, or a waiver of rights with respect to, any event entitling Executive to initiate a Constructive Termination hereunder.It is the intention of the parties to this Agreement that the definition of Constructive Termination comply, and shall be construed in a manner so as to comply, with the safe harbor "good reason" definition set forth in Treasury Regulation 1.409A-1(n)2(ii). 1.4."Termination Upon a Change of Control" means: 1.4.1.Any termination of the employment of Executive by the Company (i) without Cause prior to a Change of Control (whether or not such a Change of Control ever occurs) if such termination was at the request or direction of a person who has entered into an agreement with the Company the consummation of which would constitute a Change of Control, (ii) by Executive pursuant to a Constructive Termination prior to a Change of Control (whether or not such a Change of Control ever occurs) and the circumstance or event which permits Constructive Termination occurs at the request or direction of a person who has entered into an agreement with the Company the consummation of which would constitute a Change of Control, or (iii) Executive's employment is terminated by the Company without Cause or by Executive pursuant to a Constructive Termination and such termination or the circumstance or event which permits a Constructive Termination is otherwise in connection with or in anticipation of a Change of Control (whether or not such a Change of Control ever occurs); 1.4.2.Any termination of the employment of Executive by the Company without Cause on or within the twenty four (24) month period following a Change of Control; 1.4.3.Any resignation by Executive due to an event constituting a Constructive Termination, which resignation occurson or within the twenty four (24) month period following the date of any Change of Control. 1.4.4."Termination Upon Change of Control" shall not include any termination of Executive's employment (a) by the Company for Cause or due toExecutive's Disability; or (b) as a result of (i) the voluntary termination of employment by Executive for a reason other than Constructive Termination or (ii) Executive's death."Disability" shall be deemed the reason for the termination by the Company of Executive's employment, if, as a result of Executive's incapacity due to physical or mental illness, Executive shall have been absent from the full time performance of Executive's duties with the Company for a period of one hundred twenty (120) days, the Company shall have given Executive a notice of termination for Disability, and, within thirty (30) days after such notice is given, Executive shall not have returned to the full time performance of Executive's duties. 2.Position and Duties.Executive shall continue to be an at-will employee of the Company employed in his/her current position at his/her then current salary rate. Executive shall also be entitled to continue to participate in and to receive benefits on the same basis as other executive or senior staff members under any of the Company's employee benefit plans as in effect from time to time.In addition, Executive shall be entitled to the benefits afforded to other employees similarly situated under the Company's vacation, holiday and business expense reimbursement policies.Executive agrees to devote his/her full business time, energy and skill to his/her duties at the Company.These duties shall include, but not be limited to, any duties consistent with Executive's position which may be assigned to Executive from time to time. 3.Equity Award Vesting Upon Change of Control.All options, restricted stock and other equity-based awards (“Equity Awards”) granted by the Company to Executive and held by Executive shall, immediately prior to the effectiveness of the Change of Control, become vested and exercisable (and no longer subject to forfeiture or repurchase by the Company) as to an additional number of shares or options equal to the number of shares or options as to which would have become vested and exercisable (and no longer subject to forfeiture or repurchase by the Company) on the date twelve months after the effectiveness of the Change of Control, assuming Executive remained employed during such period.If the provisions of this Section 3 are applicable to an Equity Award subject to the provisions of Section 409A of the Internal Revenue Code of 1986, as amended (the "Code") and the immediate payment of the Equity Award contemplated by this Section 3 would result in taxation under Section 409A, payment of such Equity Award shall be made upon the earliest date upon which such payment may be made without resulting in taxation under Section 409A of the Code. 4.Termination Upon Change of Control 4.1.In the event of Executive's Termination Upon Change of Control, Executive shall be entitled to the following severance benefits: 4.1.1.Executive shall be entitled to receive all salary and accrued vacation earned through the date of Executive's termination for the year in which termination occurs, pro rated through the date of Executive's termination, plus the Executive’s actual incentive bonus earned through the date of Executive’s termination, all less applicable withholding.In the event that any portion of the Executive’s actual incentive bonus earned is not determinable as of the date of termination, Executive shall receive for that portion an amount equal to the pro rated portion of Executive’s annual target incentive bonus for the year in which termination occurs, less applicable withholding; 4.1.2.Executive shall be entitled to receive an additional eighteen (18) months' of Executive's base salary as in effect on the date of such termination (without giving effect to any reduction resulting in Constructive Termination), plus an additional amount equal to one hundred fifty percent (150%) of Executive's annual incentive bonus for the year in which the termination occurs at the target level of performance, all less applicable withholding, paid, subject to the provisions of Section 18.1.4, in a lump sum within thirty (30) days of termination of employment; 4.1.3.Executive shall be entitled to receive reimbursement for all expenses that Executive reasonably and necessarily incurred by Executive in connection with the business of the Company prior to Executive's termination of employment, within ten (10) days of submission of proper expense reports by Executive, provided that such reports are submitted not later than ninety (90) days following such termination of employment; 4.1.4.Executive and/or Executive's dependents shall be entitled to elect continued group health plan coverage in accordance with the applicable provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA") and the Health Insurance Portability and Accountability Act of 1996 ("HIPAA").The Company will pay the full premium for continuation coverage for Executive and/or Executive's dependents for a period of eighteen (18) months following the date of Executive's Termination Upon Change of Control.Notwithstanding the above, Company shall cease to pay the premium for continued group health plan coverage for Executive and/or Executive's dependents, as the case may be, in the event that, at any juncture during the period of continuation coverage provided for herein, Executive and/or Executive's dependents become(s) covered under another employer's group health plan that (i) has no preexisting condition exclusions or (ii) has a preexisting condition exclusion that does not apply to Executive and/or Executive's dependents or is satisfied by the creditable coverage of Executive and/or Executive's dependents in accordance with HIPAA; 4.1.5.Executive shall be entitled to receive accrued benefits, if any, under the Company's 401(k) Plan and other Company benefit plans (other than any such plans providing severance, termination or similar payments or benefits) to which he may be entitled pursuant to the terms of such plans with respect to Executive's service through the Termination Upon Change of Control, in accordance with the terms of such plans; and 4.1.6.Executive shall be entitled to receive outplacement services and career counseling at the Company's expense for a period of twelve (12) months after the date of the Termination Upon Change of Control. 4.1.7. All Equity Awards granted by the Company to Executive and held by Executive shall become vested and exercisable (and no longer subject to forfeiture or repurchase by the Company) in full, effective upon Executive’s Termination Upon Change of Control.If the provisions of this Section 4.1.7 are applicable to an Equity Award subject to the provisions of Section 409A of the Internal Revenue Code of 1986, as amended (the "Code") and the immediate payment of the Equity Award contemplated by this Section 4.1.7 would result in taxation under Section 409A, payment of such Equity Award shall be made upon the earliest date upon which such payment may be made without resulting in taxation under Section 409A of the Code. 5.280G. If, due to the benefits provided under this Agreement, Executive is subject to any excise tax due to characterization of any amounts payable or benefits provided hereunder as excess parachute payments pursuant to Section 4999 of the Internal Revenue Code of 1986, as amended (the "Code"), the Company shall reimburse Executive in an amount up toone million dollars ($1,000,000) of such excise tax; provided, however, that, no reimbursement shall be made for any excise tax payable with respect to the reimbursement made pursuant to this Section 5.The excise tax reimbursement made pursuant to this Section 5 shall be subject to all applicable withholding and shall be made concurrent with or within fifteen (15) days following the payment of any such excise tax by Executive.Unless the Company and Executive otherwise agree in writing, any determination required under this Section 5 shall be made in writing by independent public accountants agreed to by the Company and Executive (the "Accountants"), whose good faith determination shall be conclusive and binding upon Executive and the Company for all purposes.For purposes of making the calculations required by this Section 5, the Accountants may rely on reasonable, good faith interpretations concerning the application of Sections 280G and 4999 of the Code.The Company and Executive shall furnish to the Accountants such information and documents as the Accountants may reasonably request in order to make a determination under this Section 5.The Company shall bear all costs the Accountants may reasonably incur in connection with any calculations contemplated by this Section 5. 6.Exclusive Remedy.
